     Case 2:19-cv-00885-JAM-DB Document 21 Filed 04/24/20 Page 1 of 5

 1   FLETCHER B. BROWN (State Bar No. 276390)
     FLETCHER B. BROWN LAW FIRM
 2   2831 Telegraph Ave.
     Oakland, California 94609
 3   Fletcher@FletcherBrown.law
     Telephone: 510-986-0441
 4   Attorneys for Plaintiff
 5   PATRICIA DAVIS

 6   Counsel for Defendant on following page

 7

 8                                    UNITED STATES DISTRICT COURT

 9                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11    PATRICIA DAVIS,                             Case No. 2:19-cv-00885-JAM-DB

12                       Plaintiff,                 STIPULATION TO AMEND
                                                    COMPLAINT; ORDER
13           vs.

14

15    DOLLAR TREE STORES, INC and
      DOES 1-100 INCLUSIVE,
16
                         Defendant.
17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION TO AMEND COMPLAINT;
     [PROPOSED] ORDER
                                                    1
                                                                                  16478676.1
     Case 2:19-cv-00885-JAM-DB Document 21 Filed 04/24/20 Page 2 of 5

 1
     HANSON BRIDGETT LLP
 2   JAHMAL T. DAVIS, SBN 191504
 3   jdavis@hansonbridgett.com
     JENNIFER L. YAZDI, SBN 301868
 4   jyazdi@hansonbridgett.com
     425 Market Street, 26th Floor
 5   San Francisco, California 94105
     Telephone:    (415) 777-3200
 6
     Facsimile:    (415) 541-9366
 7
     Attorneys for Defendant
 8   DAVIS, JAHMAL T.
     YAZDI, JENNIFER L.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND COMPLAINT;      2
     [PROPOSED] ORDER

                                                                        16478676.1
     Case 2:19-cv-00885-JAM-DB Document 21 Filed 04/24/20 Page 3 of 5

 1                                             STIPULATION
 2
            This stipulation is made and entered into between Plaintiff Patricia Davis ("Plaintiff") and
 3
     Defendant Dollar Tree Stores, Inc. ("Defendant") by and through their respective counsel, with
 4
     reference to the following:
 5
            1.      WHEREAS, on April 17th, 2019, Plaintiff filed her initial Complaint in the above-
 6
     referenced matter in Superior Court of California, County of Yolo, Case No. CV19-761;
 7
            2.      WHEREAS, on May 16th, 2019, Defendants removed this action to this Court;
 8
            3.      WHEREAS, on December 10, 2019, this Court issued a Consent Order Granting
 9
     Substitution of Attorney for Defendant's current counsel;
10
            4.      WHEREAS, on March 10, 2020, Defendant filed a Motion for Judgment on the
11
     Pleadings (Doc. No. 18);
12
            5.      WHEREAS, Plaintiff and Defendant met and conferred regarding the initial
13
     Complaint, and Plaintiff's desire to amend the Complaint in order to avoid unnecessary motion
14
     practice;
15
            6.      WHEREAS, Plaintiff has agreed to amend the Complaint to remove any cause of
16
     action of disability discrimination or racial discrimination;
17
            7.      WHEREAS, Plaintiff's proposed Amended Complaint contains only one cause of
18
     action for constructive termination;
19
            8.      WHEREAS, a proposed order and proposed copy of the First Amended Complaint
20
     are attached hereto.
21
            9.      WHEREAS, Defendant stipulates to withdrawing its pending Motion for Judgment
22
     on the Pleadings now set for May 5, 2020.
23
            IT IS SO STIPULATED.
24

25

26

27

28
     STIPULATION TO AMEND COMPLAINT;                    3
     [PROPOSED] ORDER

                                                                                               16478676.1
     Case 2:19-cv-00885-JAM-DB Document 21 Filed 04/24/20 Page 4 of 5

 1   Dated: April 17, 2020             FLETCHER B. BROWN (State Bar No. 276390)

 2

 3

 4                                                    __/s/ Fletcher B. Brown__
                                                           Fletcher B. Brown
 5                                                       Attorney for Plaintiff
 6                                                        PATRICIA DAVIS

 7

 8

 9
     Dated: April 17, 2020                         HANSON BRIDGETT LLP
10

11
                                       ___/s/ Jennifer L. Yazdi (as authorized on 4/17/20)
12
                                                         Jahmal T. Davis
13                                                      Jennifer L. Yazdi
                                                    Attorneys for Defendant
14                                              DOLLAR TREE STORES, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND COMPLAINT;             4
     [PROPOSED] ORDER

                                                                                        16478676.1
     Case 2:19-cv-00885-JAM-DB Document 21 Filed 04/24/20 Page 5 of 5

 1                                                ORDER
 2          Pursuant to the parties’ stipulation, and for good cause shown, it is hereby ordered that
 3
     Plaintiff may file a First Amended Complaint eliminating claims of Disability Discrimination and
 4
     Racial Discrimination as their own separate Causes of Action.
 5
            IT IS ORDERED that the defendant’s motion be vacated from the May 5, 2020 hearing
 6

 7   calendar.

 8
            IT IS SO ORDERED.
 9
            Dated: April 23, 2020
10

11                                                /s/ John A. Mendez____
                                                  JOHN A. MENDEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND COMPLAINT;                   5
     [PROPOSED] ORDER

                                                                                               16478676.1
